Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 31, 2017

                                     No. 04-17-00051-CV

      Bertha Ines TORRES, Individually for the Wrongful Death of Benjamin Torres, as
Representative of the Estate of Benjamin Torres, Deceased, and as Next Friend of Michael Rene
         Torres, Rose Marie Torres, and Joaquin Gael Torres, Minor Children; et. al,
                                          Appellants

                                               v.

             UPPER VALLEY HELPSOURCE, INC. and TIBH Industries, Inc.,
                                Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 17-02-56845-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                        ORDER

        On April 18, 2017, based on the parties’ joint motion to abate the appeal provide time to
mediate their dispute, we suspended the appellate timetable until July 18, 2017. After a motion
to extend the deadline was granted, on July 25, 2017, Appellants notified this court that the
parties have not settled their dispute and Appellants moved to reinstate the appeal.
         Appellants’ motion is GRANTED; we REINSTATE the appellate timetable. Appellants’
brief is due on August 28, 2017. See TEX. R. APP. P. 38.6(a).


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk